Citation Nr: 0300327	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-00 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 determination by the 
Manila, Republic of the Philippines, VA Regional Office 
(RO), that the appellant had not submitted new and 
material evidence to reopen a claim of basic eligibility 
for VA benefits.

In a June 2002 statement, the appellant withdrew his 
request for a Travel Board hearing and, instead, requested 
a hearing at the RO before a decision review officer 
(DRO).  In August 2002, the appellant accepted an informal 
conference in lieu of a hearing at the RO before a DRO.  
In light of the above, no further development with regard 
to a hearing is necessary.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the 
appellant.

2.  In a November 2000 determination, the RO denied basic 
eligibility for VA benefits on the basis that the 
appellant did not have any recognized service and notified 
the appellant accordingly; he did not appeal that 
decision.

3.  The additional evidence added to the record since 
November 2000, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.

4.  In September 2001, the U.S. service department did not 
indicate that there was a change in prior determinations 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.


CONCLUSIONS OF LAW

1.  The November 2000 RO determination denying basic 
eligibility for VA benefits became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.  New and material evidence has been presented to 
warrant reopening a claim of basic eligibility for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The appellant has not met the basic service 
eligibility requirements and may not be considered a 
veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101, 
107, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.1, 3.40, 3.41, 3.159, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an April 1969 determination, the appellant's claim for 
basic eligibility for VA benefits was denied.  The 
evidence of record included a March 1969 service 
department determination that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  The service department was provided 
with the appellant's alleged service number, [redacted]; his 
date of birth, August [redacted], 1923; and his place of birth, 
C.S. 

In an April 1995 determination, the appellant's claim for 
basic eligibility for VA benefits was again denied.  The 
additional evidence of record included a November 1958 
letter from the United States Department of the Army to 
the appellant; an October 1969 joint affidavit from two 
associates of the appellant, M.D., and P.E.; an August 
1993 certification from the General Headquarters of the 
Armed Forces of the Philippines; and a March 1995 response 
from the service department.  

In a November 1958 letter, the Department of the Army 
noted that the appellant had sent a letter to the Foreign 
Claims Settlement Commission and indicated that it was 
correctly determined in August 1947 that he was last paid 
in full in March 1942 and was entitled to arrears in 
payment for only a short portion of April 1942.  The 
October 1969 joint affidavit reflects that two individuals 
claimed that they were co-workers of the appellant; worked 
as truck drivers with the appellant for the United States 
Armed Forces in the Far East (USAFFE) after the outbreak 
of war; and were captured, along with the appellant, by 
the Japanese and confined as prisoners of war (POWs).  The 
August 1993 certification from the General Headquarters 
issued for an application for US citizenship indicates 
that the appellant's service number was [redacted] and that 
he had service in December 1941, in December 1942, from 
December 1945 to January 1946, and from March to June 
1946.  In March 1995, the service department indicated 
that the evidence submitted was insufficient to warrant a 
change in the prior negative certification dated in March 
1969.  VA provided the service department with the new 
alleged service number, [redacted], and the August 1993 
certification.  

In May 1997, the appellant was informed that he was 
ineligible for VA benefits.  The additional evidence of 
record was a VA Form 10-0048 (Former POW Medical History), 
completed by the appellant and dated in April 1997.  

The appellant's claim for basic eligibility was denied 
again in October 1997 and May 1998, but no appellate 
rights were given either time.  In June 1998, the 
appellant was informed that he was ineligible for VA 
benefits and his appellate rights were given.  The 
additional evidence of record included an August 1946 
statement from the commanding officer at the headquarters 
of the Engineer Depot, PHIBCOM; the appellant's marriage 
certificate; and a November 1997 certification from the 
General Headquarters of the Armed Forces of the 
Philippines.  The August 1946 statement reflects that the 
appellant worked as a driver for a base depot for the past 
year.  The November 1997 certification indicates that the 
appellant's middle name was "[redacted]" and that his service 
number was [redacted].  His birth date and birthplace were 
essentially the same as previously indicated.  The 
certification shows that he had service in December 1941, 
in December 1942 as a POW, from December 1945 to January 
1946, and from March to June 1946.

In May 1999, the appellant was informed that he was 
ineligible for VA benefits.  The additional evidence of 
record included a VA Form 10-0048 (Former POW Medical 
History) dated in January 1999, which included essentially 
the same information as stated in prior VA Forms10-0048.

In the November 2000 determination, the appellant's claim 
for basic eligibility for VA benefits was again denied.  
The additional evidence of record included a September 
1990 certification from an assistant adjutant general with 
the Government of the Republic of the Philippines; a 
loyalty oath to His Excellency, the Commander-In-Chief of 
the Imperial Japanese Forces; and a March 1997 application 
for a POW medal.  In particular, the September 1990 
certification reflects that the appellant had beleaguered 
service from December 1941 to April 1942, was a POW from 
April to August 1942, and continued to serve until October 
1944.

The veteran was notified of the November 2000 
determination but did not appeal. 

The evidence received since the November 2000 
determination rating decision includes the following: 
Additional copies of previously considered documents; 
affidavits from the appellant and from two associates, 
V.P. and R.L.; certifications of service from the General 
Headquarters of the Armed Forces of the Philippines; 
correspondence to and from various government agencies; 
forms sent to various government agencies; photographs of 
the appellant wearing military medals; a July 1995 DA Form 
1577 (authorization for issuance of awards); a September 
2001 response from the service department; a transcript of 
a January 2002 hearing held at the RO before a DRO; and a 
September 2002 Memorandum for File.

The additional copies of the previously considered 
documents were the following: A loyalty oath to His 
Excellency, the Commander-In-Chief of the Imperial 
Japanese Forces; the August 1946 letter from the 
commanding officer of the headquarters of the Engineer 
Depot, PHIBCOM; the appellant's marriage certificate; the 
November 1958 letter from the United States Department of 
the Army; the October 1969 affidavit from M.D. and P.E.; 
the September 1990 certification from an assistant 
adjutant general with the Government of the Republic of 
the Philippines; and a November 1997 certification from 
the General Headquarters of the Armed Forces of the 
Philippines for the appellant. 

In affidavits and statements, the appellant claimed that 
he served in the USAFFE, including as a guerilla.  In 
their affidavits, V.P. and R.L. indicated that the 
appellant was a former POW.    

Correspondence and forms sent to and from government 
agencies reflect the appellant's assertion that he had 
service in USAFFE.  In particular, two documents, a form 
requesting certification of military or naval service, and 
an April 1999 letter to the United States Department of 
Justice, Immigration and Naturalization Services, show the 
appellant's attempt to obtain U.S. citizenship via his 
alleged service in USAFFE.  The July 1995 DA Form 1577 
from the service department reflects that an individual 
who had the same first and last names as the appellant and 
who resided at the appellant's then current address was 
issued the Asiatic-Pacific Campaign Medal with one Bronze 
Service Star, the World War II Victory Medal, and the 
Philippine Liberation Medal with one Bronze Service Star.  
This individual's service number [redacted] and his 
middle initial was "A."

A second November 1997 certification from the General 
Headquarters of the Armed Forces of the Philippines, not 
previously of record, reflects that another person with 
the same first and last names as the appellant but a 
different middle name, "[redacted]," was born in 1916 in D., 
R., and whose service number was "[redacted]."  According to 
the certification, this individual had service in December 
1941, in December 1942 as a POW, from December 1945 to 
January 1946, and from March to June 1946.  In regard to 
the two November 1997 certifications, the appellant in a 
September 2001 affidavit said that he was the same person 
as the individual with the middle name "[redacted]," but that 
"[redacted]" was the middle name he had been using since 
birth.  Later in 2002 affidavits, he claimed he and the 
person with a middle name "[redacted]" were not the same 
person and inquired about why they had the same service 
number.  In the 2002 affidavits, he stated that he had two 
service numbers and that his service number during regular 
USAFFE service was "[redacted]," whereas his guerilla service 
number was "[redacted]."  

In July 2001, the RO requested that the service department 
advise if a change in the prior negative certifications of 
the appellant's alleged service was warranted because of 
the fact that he was awarded medals by the service 
department.  The RO apparently enclosed a copy of the 
document showing the issuance of medals in July 1995.  In 
September 2001, the service department responded that the 
medals were given to an individual with a date of birth of 
March [redacted], 1916, and place of birth of D., R.  The service 
department also noted that one of the service numbers 
claimed by the appellant belonged to that other 
individual.
 
At the January 2002 hearing, the appellant testified that 
one of his official duties with the U.S. military was 
truck driver and that he was imprisoned by the Japanese 
after they discovered that he had been driving a military 
truck.  Transcript. 
 
In a September 2002 Memorandum for File, the RO noted that 
the records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the 
USAFFE and those who claim to have served in the organized 
guerrilla forces are maintained by ARPERCEN.  The RO 
stated that the individual records for each potential 
claimant were maintained in alphabetical order and that 
ARPERCEN had repeatedly advised that, unless a claimant 
reported personal data such as name, which is different 
from that provided in a prior request for service 
verification, there was no value in resubmitting a 
request.  The RO noted that ARPERCEN had indicated that a 
claimant's service was verified by the records associated 
with his name, and that, if the name is a common one or if 
there are minor discrepancies in spelling or middle 
initial, ARPERCEN would compare the service number, date 
of birth, place of birth, and names of next of kin 
provided in the request for information with the records 
they have on file.  

In the memorandum, the RO noted that documents issued by 
the Philippine Army or Philippine Veterans Affairs (with 
the exception of Form 23, Affidavit for Philippine Army 
Personnel) were of no value in establishing service unless 
they contained personal data substantially different from 
that VA had provided to ARPERCEN.  The RO reported that 
the Philippine government has its own regulations and 
laws, which permit recognition of military service not 
recognized by the United States Army, and that their 
findings are not binding on ARPERCEN.  The RO listed the 
information regarding the appellant that was sent to 
ARPERCEN, including his two alleged service numbers.  The 
RO noted that the service department had certified that 
the appellant had no valid service and that there had been 
no new evidence presented that would warrant a request for 
re-certification.

Legal Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law that define an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  A "service-connected" disability is a disability 
that was incurred or aggravated in the line of duty during 
active military, naval, or air service.  38 U.S.C.A. § 
101(16) (West 1991); 38 C.F.R. § 3.1(k) (2000).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(b).  "Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 
C.F.R. § 3.1(a).

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107.  38 C.F.R. 
§§ 3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information 
as to length, time, and character of service; and (3) in 
the opinion of VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).

When the claimant does not submit evidence of service or 
the evidence submitted does not meet the requirements of 
this section, VA shall request verification of service 
from a service department.  38 C.F.R. § 3.203(c).  With 
regard to Philippine service, certifications by the 
service department will be accepted as establishing 
periods of recognized service as a Philippine Scout, a 
member of the Philippine Commonwealth Army serving with 
the Armed Forces of the United States, or as a guerrilla.  
38 C.F.R. §§ 3.40, 3.41.  Moreover, the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has held that a service department determination 
as to an individual's service shall be binding on VA.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final and may not be reopened unless 
new and material evidence is submitted.  38 U.S.C.A. 
§ 7105(c); 5108; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The 
United States Court of Appeals for the Federal Circuit has 
held that 38 U.S.C.A. § 5108 applies to any reopening of a 
claim regardless of the grounds, including lack of veteran 
status, on which it was previously disallowed.  D'Amico v. 
West, 209 F.3d 1322 (Fed. Cir. 2000).

Effective August 29, 2001, 38 C.F.R. § 3.156(a) was 
amended with regard to the definition of new and material 
evidence.  However, the revised definition only applies to 
claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,629-30 (August 29, 2001).  Because the 
appellant's claim was filed before August 29, 2001, the 
old definition applies.  Under the old definition new and 
material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under 
consideration; that is neither cumulative nor redundant; 
and that, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but 
instead needs to be probative only as to each element that 
was a specified basis for the last disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).  In this case, the 
appellant needs to present evidence that he had service 
with service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service 
of the United States Armed Forces.

Analysis

New and Material Evidence

The service department's issuance of medals in July 1995 
to the appellant and the service department's response in 
September 2001 to a request regarding the appellant's 
alleged service is new and material evidence.  This 
additional evidence bears directly and substantially upon 
the specific matter under consideration; is not cumulative 
or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it 
must be considered to fairly decide the merits of the 
claim.  Therefore, the claim of basic eligibility for VA 
benefits is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105; 38 C.F.R. § 3.156(a).

De Novo Review

The Board must now review the claim on a de novo basis to 
determine whether the appellant has basic eligibility for 
VA benefits.

At the outset, it should be noted that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  This law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
the VCAA of 2000.  See 38 C.F.R § 3.159.  The regulations 
pertaining to these claims merely implement the VCAA of 
2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.





Although the RO did not consider the appellant's claim 
under the VCAA of 2000 and applicable regulations, VA has 
made all reasonable efforts to assist the appellant in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the 
claim and of the efforts to assist him.  Additionally, the 
appellant is not prejudiced by the Board's consideration 
of the claim on a de novo basis since the same law 
regarding veteran status applies to the appellant's claim, 
regardless of whether it is reviewed on a de novo or new 
and material basis.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, although the appellant submitted 
additional evidence subsequent to the issuance of the 
supplemental statement of the case and before the claim 
was certified to the Board, that evidence is not pertinent 
to the matter at hand for reasons stated below, and, 
therefore, the RO was not required to prepare another 
supplemental statement of the case prior to certification.  
See 38 C.F.R. § 19.31.  In light of the above, VA's duties 
have been fulfilled and the Board may proceed to decide 
the claim without prejudice to the appellant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 16-92 (July 
24, 1992).

Through an April 16, 2001, letter the RO advised the 
appellant of his lack of basic eligibility and explained 
the basis for its determination.  The matter of basic 
eligibility was again explained and discussed in a 
November 2001 statement of the case, which includes the 
applicable law and regulations, with additional 
explanation in a January 2002 supplemental statement of 
the case.  Thus, the RO informed the appellant of the 
information and evidence necessary to substantiate his 
claim - evidence showing that he had service as a member 
of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159.  

The RO has contacted the service department three times in 
an attempt to verify the appellant's service.  
Accordingly, there is no further duty to notify and assist 
the 


appellant in the development of this claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for the DRO's 
duty to assist, for the same reasons as noted above with 
regard to the VCAA of 2000, the DRO's duty under 38 C.F.R. 
§ 3.103(c)(2) has been satisfied.  See Stuckey v. West, 13 
Vet. App. 163 (1999); Costantino v. West, 12 Vet. App. 517 
(1999).

None of the documents submitted by the appellant, 
including correspondence and forms from the service 
department and National Personnel Records Center, 
satisfies the requirements of 38 C.F.R. § 3.203.  
Therefore, verification from the service department is 
necessary.  In particular, the July 1995 DA Form 1577 does 
not provide the needed information as to length, time and 
character of service, and, as explained below, is based on 
information pertaining to another individual.

In November 1968, the RO requested verification of the 
appellant's service.  In that request, the RO reported the 
appellant's alleged service number, "[redacted];" his date of 
birth, and his place of birth, Camarines Sur.  In March 
1969, the service department reported that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service 
of the United States Armed Forces.  The RO in May 1994 
again requested verification of the appellant's service 
and provided the appellant's new alleged service number, 
"[redacted]," and the August 1993 certification from the 
General Headquarters of the Armed Forces of the 
Philippines.  In March 1995, the service department 
indicated that the evidence submitted was insufficient to 
warrant a change in the prior negative certification dated 
in March 1969.  

In July 1995, the service department issued medals to the 
appellant.  However, the request for medals was based on 
inaccurate information.  The service department issued 
medals based on the fact that the appellant's middle 
initial was "A" whereas his actual middle initial is "N."  
Moreover, the medals were issued on the basis that the 
appellant's service number was "[redacted]."  The November 
1997 certifications from the General Headquarters of the 
Armed Forces of the Philippines reflects that they have 
records of two individuals with the same service number, 
"[redacted]:" the appellant, whose middle name is "[redacted]" 
and who was born in 1923 in C.S.; and another individual, 
whose middle name is "[redacted]" and who was born in 1916 in 
D., R.  

In light of the above, in July 2001 the RO requested that 
the service department indicate whether a change in the 
prior negative certification of the appellant's service 
was warranted.  The RO provided the service department 
with the appellant's two alleged service numbers and the 
fact that he had been issued medals by the service 
department.  In September 2001, the service department 
responded and indicated that the medals were given to an 
individual with a date of birth of March [redacted], 1916, and 
place of birth of D., R.  The service department also 
noted that one of the service numbers claimed to be the 
appellant's belongs to the other individual.  The service 
department did not indicate that there was a change in the 
prior negative certifications regarding the appellant's 
service.  In short, the service department has not 
verified that the appellant had any service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.

While in his September 2001 affidavit the appellant 
initially claimed that he was the person whose middle name 
was "[redacted]," he later indicated that he and that 
individual were two different people.  He also stated in 
his September 2001 affidavit that "[redacted]" was the middle 
name he had been using since birth.  In light of the 
above, there is no credible evidence that the appellant is 
the individual whose middle name is "[redacted]," whose 
service number is "[redacted]," and who apparently is a 
veteran.  Therefore, the Board finds that the appellant 
has submitted no additional information that would warrant 
another request for verification.  As noted above, the 
Court has held that a service department determination as 
to whether or not an individual had qualifying service is 
binding on VA.  See Dacoron, 4 Vet. App. at 120; Duro, 2 
Vet. App. at 532.

The Board notes that the record contains documents from 
the government of the Republic of the Philippines, 
including the Armed Forces of the Philippines.  


However, VA is not bound by the determinations of the 
government of the Republic of the Philippines, including 
the Armed Forces of the Philippines, regarding service.  
See Dacoron, 4 Vet. App. at 120; Duro, 2 Vet. App. at 532.  
While the appellant submitted lay statements regarding 
alleged service, these documents are not official 
documents from the United States service department 
showing that he had recognized service.  In fact, 
recognized service was ruled out based on the information 
provided by the appellant.  Although the appellant argues 
in statements and affidavits that he had regular service 
in USAFFE and guerrilla service, the Board again notes 
that the Court has held that a service department 
determination as to an individual's service shall be 
binding on VA.  See Dacoron, 4 Vet. App. at 120; Duro, 2 
Vet. App. at 532.

Additionally, even if the appellant is now a naturalized 
citizen of the United States, the United States Court of 
Appeals for the Federal Circuit has held that, although 
the Immigration Act allows Philippine veterans to rely on 
Philippine-generated documentation, without necessarily 
requiring certification from a United States service 
department, to prove a veteran's status for purposes of 
immigration and naturalization, the service department's 
determination is still binding for purposes of VA 
benefits.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Thus, as the service department's verification of the 
appellant's service is binding on VA, the Board concludes 
that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits, and that the appellant's claim 
for entitlement to VA benefits based on such service must 
be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Finally, it should be noted that under the VCAA of 2000, 
the term "claimant" means any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary.  38 U.S.C.A. § 5100 (West 
Supp. 2002).  Regardless of whether the appellant met any 
prior legal definition of "claimant," the claim was fully 
developed by the RO and nothing further is required by the 
VCAA of 2000.

ORDER

New and material evidence to reopen the claim for basic 
eligibility for VA benefits having been received, the 
application to reopen the claim is granted.

Basic eligibility for VA benefits is not established; 
thus, the claim is denied.





		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

